Citation Nr: 1103904	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-14 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a fourth 
finger injury on the right hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 





INTRODUCTION

The Veteran served on active duty from January 1996 to October 
1999.

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision that, in 
pertinent part, denied service connection for residuals of a 
fourth finger injury on the right hand.  The Veteran timely 
appealed.

The Veteran failed to appear for a hearing before a Veterans Law 
Judge at the RO that was scheduled for November 2008.

In September 2009 and in March 2010, the Board remanded the 
matter for additional development.  VA substantially complied 
with the previous remand directives. 


FINDING OF FACT

There is no competent evidence that the Veteran currently has 
residuals of a fourth finger injury on the right hand that are 
related to active service. 


CONCLUSION OF LAW

Chronic residuals of a fourth finger injury on the right hand 
were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through June 2006 and February 2007 letters, the RO notified the 
Veteran of elements of service connection and the evidence needed 
to establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate the 
claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the February 2007 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on appeal 
has been fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO or AMC has 
obtained copies of the service treatment records and outpatient 
treatment records, and has arranged for VA examinations in 
connection with the claim on appeal, reports of which are of 
record and do not appear to be incomplete or inadequate.  The 
Veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Here, the Veteran's enlistment examination 
in August 1995 revealed no defects other than pes planus.

With respect to the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the disease 
entity and sufficient observation at the time, as distinguished 
from isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

Here, the Veteran asserted that he injured his right fourth 
finger at the same time that he fractured his right fifth finger 
in June 1996.  At the time of the injury, the Veteran's right arm 
was casted to his elbow.  The Veteran is competent to testify on 
factual matters of which he has first-hand knowledge.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).

Service treatment records reflect that the Veteran presented for 
treatment in June 1996, after hitting his right hand on a 
bulkhead.  The Veteran complained of pain and decreased range of 
motion to the right hand.  Examination revealed slight swelling 
and deformity to the fifth metacarpal on the right hand.  There 
was point tenderness to the area over the fifth metacarpal head, 
and decreased range of motion to the fifth digit.  There was no 
crepitus noted, and the Veteran had full passive range of motion 
with minimal pain.  Neurovascular was intact.  The assessment was 
possible fracture to fifth metacarpal.  A splint initially was 
applied to the right hand, and the Veteran was advised to ice and 
elevate the affected area.  He was given pain medication, and 
disposed to light duty with limitation of "no use of right 
hand."  

Follow-up treatment revealed decreased pain and minimal swelling.  
X-rays revealed a fracture of the fifth metacarpal.  The 
assessment was boxers' fracture.  The Veteran was referred for 
cast and possible reduction.  An orthopedic consult noted X-rays 
revealing a mid-shaft fifth metacarpal fracture.  Subsequent X-
rays in plaster revealed a 30 degree apex dorsal of the fifth 
metacarpal shaft fracture; no boxers' fracture was noted.  X-rays 
taken in August 1996 revealed a well-healed shaft fracture of the 
fifth metacarpal.

While actual radiographic film of the Veteran's right hand and 
right digits have not been associated with the claims file, 
interpretive reports of X-rays taken in June and August 1996 
reveal no fracture of any digit other than the fifth metacarpal 
of the Veteran's right hand.

The report of a July 2006 VA examination reveals that the Veteran 
was injured in a fight on a submarine, and that he suffered a 
fracture to the right fifth metacarpal.  The Veteran reported 
pain and weakness occurring with heavy use of the right hand or 
little finger, and that the little finger had stiffness in the 
morning.  No disability or symptomatology involving the fourth 
metacarpal of the right hand was found.

Private treatment records, dated in July 2006, reveal an 
assessment of sprain of the fourth proximal interphalangeal joint 
of the Veteran's left hand.

During a November 2009 VA examination, the Veteran reported that 
he had right hand fractures of the fourth and fifth metacarpals 
of the right hand in service; and that he continued to have 
soreness and pain, trouble gripping, and pain after hard work.  
The examiner noted that documents just mention fracture of the 
fifth metacarpal, with closed reduction and casted.  On 
examination, there was active range of motion of the fourth digit 
of the right hand without pain, and no objective evidence of pain 
following repetitive motion.  No deformity was found.  The 
examiner noted decreased grip strength of the right fourth and 
fifth digits.  X-rays revealed no acute abnormality and a 
probable old fracture of the mid-shaft of the fifth metacarpal.  
The examiner found there was minimal-to-no dysfunction from the 
fourth digit of the right hand, but indicated that it was 
difficult to say for sure whether or not it was fractured in 
service without looking at the actual X-rays.

Following the Board's March 2010 remand, the Veteran underwent a 
VA examination in April 2010 for purposes of determining whether 
there are current residuals involving the fourth digit of the 
Veteran's right hand resulting from the in-service injury.  The 
examiner reviewed the claims file and noted the Veteran's medical 
history.  Examination revealed no limitation of motion and no 
painful motion of the fourth digit of the Veteran's right hand.  
X-rays revealed no acute fracture or dislocation, and probable 
old fracture of the mid-shaft of the fifth metacarpal.  The 
examiner concluded that there was no evidence of fracture of the 
fourth metacarpal of the Veteran's right hand.  The examiner 
indicated that service treatment records had no notation of a 
fourth metacarpal injury.  The examiner opined that the condition 
of the Veteran's fourth metacarpal of the right hand is not 
caused by or a result of the in-service injury.  In support of 
the opinion, the examiner pointed out that there is no evidence 
of injury or problem with the fourth metacarpal at this time and, 
thus, no evidence that there was any pathology induced by 
service.

Pain is not analogous to disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was 
seeking service connection for a neck disability and an increased 
rating for a low back disability.  On the issue of service 
connection, the Court held that pain alone without a diagnosed or 
identifiable underlying malady or condition did not constitute a 
disability for which service connection may be granted.  
Subsequently, the Federal Circuit dismissed the issue of service 
connection stating it was precluded from reviewing the factual 
determinations of the Board or the Court.)  Without evidence of 
underlying disability associated with the complaints of pain, 
there is no basis for a grant of service connection.

To the extent the Veteran contends that he had right hand pain 
both in service and following service, his statements are 
competent and credible.  However, he is not shown to have the 
medical expertise to determine whether he has residual disability 
of a fourth finger injury on the right hand that had its onset in 
service or is otherwise related to active duty.  Even medical 
professionals require a review or reading of X-rays or imaging 
reports to determine the presence of a fracture.

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the Board finds the April 2010 examiner's opinion to be 
probative for resolving the matter on appeal.  The examiner has 
the medical knowledge to express a competent opinion; and found 
no substantial clinical findings of current residuals of a fourth 
finger injury on the right hand, which is consistent with X-ray 
findings of a normal fourth metacarpal.  The opinion appears 
accurate, and is fully articulated and contains sound reasoning.  

In this case, there is no competent evidence of current residuals 
of a fourth finger injury on the right hand and certainly none 
that can be linked to service.   

A clear preponderance of the evidence is against a finding that 
the Veteran has residuals of a fourth finger injury on the right 
hand that either had their onset during service or are related to 
his active service.  The reasonable doubt doctrine is not for 
application.  Thus, service connection for residuals of a fourth 
finger injury on the right hand is not warranted.  See 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for residuals of a fourth finger injury on the 
right hand is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


